Title: Thomas Jefferson to William Duane, 4 August 1812
From: Jefferson, Thomas
To: Duane, William


          Dear Sir Monticello Aug. 4. 12
           Your favor of the 17th ult came duly to hand; and I have to thank you for the military Manuals you were so kind as to send me. this is the sort of book most needed in our country, where even the elements of tactics are unknown. the young have never seen service; & the old are past it: and of those among them who are not superannuated themselves, their science is become so. I see, as you do, the difficulties & defects we have to encounter in war, and should expect disasters, if we had an enemy on land capable of inflicting them. but the weakness of our enemy there will make our first errors innocent, & the seeds of genius which nature sows with even hand through every age & country, & which need only soil & season to germinate, will develope themselves among our military men. some of them will become prominent, and, seconded by the native energy of our citizens, will soon, I hope, to our force, add the benefits of skill.the acquisition of Canada this year, as far as the neighborhood of Quebec, will be a mere matter of marching; & will give us experience for the attack of Halifax the next, & the final expulsion of England from the American continent. Halifax once taken, every cockboat of hers must return to England for repairs. their fleet will annihilate our public force on the water, but our privateers will eat out the vitals of their commerce. perhaps they may burn New York or Boston. if they do, we must burn the city of London, not by expensive fleets or Congreve rockets, but by employing an hundred or two Jack the painters, whom nakedness famine, desperation & hardened vice will abundantly furnish from among themselves.—we have a rumour now afloat that the orders of council are repealed. the thing is impossible after Castlereagh’s late declaration in parliament, and the reconstruction of a Percival ministry. I consider this last circumstance fortunate for us. the repeal of the orders of council would only add recruits to our minority, and enable them the more to embarras our march to thoro’ redress of our past wrongs, and permanent security for the future. this we shall attain if no internal obstacles are raised up. the exclusion of their commerce from the US. and the closing of the Baltic against it which the present campaign in Europe will effect, will accomplish the catastrophe already so far advanced on them. I think your anticipations of the effects of this are entirely probable. their arts, their science, and what they have left of virtue, will come over to us. and altho’ their vices will come also, these I think will soon be diluted & evaporated in a country of plain honesty. experience will soon teach the new-comers how much more plentiful & pleasant is the subsistence gained by wholsome labour & fair dealing, than a precarious & hazardous dependance on the enterprises of vice & violence. still I agree with you that these immigrations will give strength to English partialities, to eradicate which is one of the most consoling expectations from the war. but probably the old hive will be broken up by a revolution, and a regeneration of it’s principles render intercourse with it no longer contaminating. a republic there like ours, & a reduction of their naval power within the limits of their annual faculties of paiment, might render their existence even interesting to us. it is the construction of their government, and it’s principles and means of corruption which make it’s continuance inconsistent with the safety of other nations. a change in it’s form might make it an honest one, and justify a confidence in it’s faith and friendship. that regeneration however will take a longer time than I have to live. I shall leave it to be enjoyed among you, & make my exit with a bow to it, as the most flagitious of the governments I leave among men. I sincerely wish you may live to see the prodigy of it’s renovation, enjoying in the mean time health & prosperity.
          
            Th:
            Jefferson
        